NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TYCO HEALTHCARE GROUP LP
AND MALLINCKRODT INC.,
Plaintiffs-Appellants,
V.
MUTUAL PHARMACEUTICAL COMPANY, INC.
AND UNITED RESEARCH LABORATORIES, INC.,
Defen,dan,ts-Appellees.
2010-1513
Appea1 from the United States District Court for the
District of NeW Jersey in case no. 07-CV-1299, Judge
Stan1ey R. Ches1er.
ON MOTION
ORDER
Upon consideration of Tyco Hea1thcare Group LP and
Mal1inckrodt Inc.’s (Tyco)’s unopposed motion for a 14-day
extension of time, until January 11, 2011, to file their reply
brief,
IT ls ORDERED THAT:

TYCO HEALTHCA_RE V. MUTUAL PHA.RMA
The motion is granted
2
FOR THE CoURT
DEC 2 0 mm lsi Jan Horba1y
Date J an Horba1y
oct Henry J. Renk, Esq.
Jere1ny C. LoWe, Esq.
s19
Clerk
E
U.S. 00URr Al?PEALS FOR
`l'HE FED_ERAi. C|RCU|T
DEC 20 2010
.lAN |DRBALY
' CLERK